Case 2:21-ap-01164-BR       Doc 1 Filed 08/02/21 Entered 08/02/21 15:16:54          Desc
                            Main Document     Page 1 of 9


 1   TODD M. ARNOLD (State Bar No. 221868)
 2
     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 3   Los Angeles, California 90067
     Telephone: (310) 229-1234
 4
     Facsimile: (310) 229-1244
 5   Email: tma@lnbyb.com

 6   Attorneys for Plaintiff Timothy J. Yoo, Chapter 7 Trustee
 7

 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                       LOS ANGELES DIVISION
11

12
      In re                                             Case No. 2:20-bk-16811-BR
13
      D.B.A. DIANE’S INCORPORATED,
14                                                      Chapter 7

15                                          Debtor.

16
                                                        Adv. No. 2:21-ap-_____________-BR
      TIMOTHY J. YOO, Chapter 7 Trustee,
17

18                                         Plaintiff,
                                                        COMPLAINT FOR:
19    v.
                                                        (1)   AVOIDANCE OF PREFERENTIAL
20                                                            TRANSFERS;
      LINDA DIANE BIGGS,
                                                        (2)   RECOVERY OF AVOIDED
21
                                                              TRANSFERS; AND
                                         Defendant.
22                                                      (3)   DISALLOWANCE OF CLAIMS

23
                                                        Date: [TO BE SET BY SUMMONS]
24
                                                        Time: [TO BE SET BY SUMMONS]
25                                                      Place: Courtroom 1668
                                                               Roybal Federal Building
26                                                             255 E. Temple Street
                                                               Los Angeles, CA 90012
27

28




                                                   1
Case 2:21-ap-01164-BR         Doc 1 Filed 08/02/21 Entered 08/02/21 15:16:54               Desc
                              Main Document     Page 2 of 9


 1           Plaintiff Timothy J. Yoo, Chapter 7 Trustee (the “Plaintiff”) for the bankruptcy estate of In
 2
     re D.B.A. Diane’s Incorporated, avers and complains, by way of this Complaint, subject to
 3
     amendment, as follows:
 4
                                      JURISDICTION AND VENUE
 5
             1.     This adversary proceeding in the Chapter 7 bankruptcy case of In re D.B.A.
 6
     Diane’s Incorporated, Case No. 2:20-bk-16811-BR, pending in the United States Bankruptcy
 7
     Court for the Central District of California, Los Angeles Division, is a core proceeding under 28
 8
     U.S.C. § 157(b)(2)(A), (B), (C), (F), and (O).
 9
             2.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.
10
     §§ 151, 157, and 1334, and 11 U.S.C. §§ 502, 547, and 550 and Local Rules and Orders of the
11
     United States District Court for the Central District of California governing the reference and
12

13
     conduct of proceedings arising under or related to cases under Title 11 of the United States Code,

14   including General Order No. 13-05, dated July 1, 2013.

15           3.     Venue is proper in this Court under 28 U.S.C. § 1409(a) as this adversary

16   proceeding arises under and in connection with a case under Title 11 which is pending in this
17   district.
18           4.     The Plaintiff consents to the entry of final judgments and orders by this Court in
19   this adversary proceeding.
20

21
                                                  PARTIES
22
             5.     On July 29, 2020 (the “Petition Date”), D.B.A. Diane’s Incorporated, sometimes
23
     also known as DBA Diane's Beachwear, DBA Beachfever, DBA Diane's Beach, DBA Diane's,
24
     DBA Diane's Swimwear, and/or DBA Bikini (the “Debtor”), filed a Voluntary Petition under
25
     Chapter 7 of the Bankruptcy Code.
26
             6.     On or after the Petition Date, the Plaintiff, Timothy J. Yoo, being duly qualified,
27
     was appointed as, and presently is, the acting Chapter 7 Trustee of the Debtor’s bankruptcy estate.
28




                                                      2
Case 2:21-ap-01164-BR          Doc 1 Filed 08/02/21 Entered 08/02/21 15:16:54              Desc
                               Main Document     Page 3 of 9


 1            7.     The Plaintiff is informed and believes and based thereon alleges that defendant,
 2
     Linda Diane Biggs (the “Defendant”), is an individual that is subject to the jurisdiction of this
 3
     Court.
 4
              8.     The Plaintiff is informed and believes and based thereon alleges that, at all times
 5
     relevant herein, the Defendant (a) owned 100% of the Debtor’s equity and was an officer and a
 6
     director of the Debtor and, therefore, (b) was an “insider” of the Debtor as that term is defined in
 7
     11 U.S.C. § 101(31).
 8
                                       FIRST CLAIM FOR RELIEF
 9
                     (To Avoid Preferential Transfers Pursuant to 11 U.S.C. § 547(b))
10
              9.     The Plaintiff re-alleges each and every allegation of this Complaint set forth above
11
     as if set forth fully herein.
12

13
              10.    During the one year immediately preceding the Petition Date – i.e., during the

14   period of July 28, 2019 through and including July 29, 2020 (the “Preference Period”), the Debtor

15   made one or more transfers to or for the benefit of the Defendant (each a “Preferential Transfer”

16   and, collectively, the “Preferential Transfers”), which are listed in Exhibit “1” hereto.
17            11.    The Plaintiff is informed and believes and based thereon alleges that each
18   Preferential Transfer constituted a transfer of an interest of the Debtor in property because the
19   Preferential Transfer was made from one of the Debtor’s bank or credit card accounts.
20            12.    Based on, among other things, a review of the Debtor’s Schedules of Assets and
21
     Liabilities, as amended, filed in the Debtor’s bankruptcy case, and the belief that the Debtor
22
     would not make transfers to the Defendant if the Defendant did not have a claim against the
23
     Debtor or was not otherwise a creditor of the Debtor, the Plaintiff is informed and believes and
24
     based thereon alleges that the Defendant was a creditor of the Debtor at the time each Preferential
25
     Transfer was made.
26
              13.    Based on, among other things, a review of the Debtor’s Schedules of Assets and
27
     Liabilities, as amended, filed in the Debtor’s bankruptcy case, and the belief that the Debtor
28




                                                    3
Case 2:21-ap-01164-BR        Doc 1 Filed 08/02/21 Entered 08/02/21 15:16:54                Desc
                             Main Document     Page 4 of 9


 1   would not make transfers to the Defendant if the Defendant did not have a claim against the
 2
     Debtor or was not otherwise a creditor of the Debtor, the Plaintiff is informed and believes and
 3
     based thereon alleges that each Preferential Transfer was made on account of antecedent debt
 4
     owed by the Debtor to the Defendant before the subject Preferential Transfer was made.
 5
               14.   On July 29, 2020, the Debtor filed its Schedules of Assets and Liabilities (the
 6
     “Schedules”).
 7
               15.   On August 20, 2020, the Debtor filed its amended Schedules (the “Amended
 8
     Schedules”).
 9
               16.   Pursuant to the Schedules, as amended by the Amended Schedules, the Debtor
10
     listed $324,833.98 in assets and $9,040,544.88 in liabilities as of the Petition Date and, therefore,
11
     indicated that the Debtor was at least $8.740 million insolvent as of the Petition Date.
12

13
               17.   Pursuant to 11 U.S.C. § 547(f), the Debtor is presumed to have been insolvent on

14   and during the 90 days immediately preceding the Petition Date – i.e., during the Preference

15   Period.

16             18.   Each Preferential Transfer was made while the Debtor was insolvent.
17             19.   Based on, among other things, a consideration of cash on hand, recoveries that the
18   Plaintiff may obtain through litigation or other means, and a review of the claims against the
19   Debtor, including those listed in the Debtor’s Schedules and the accrual of administrative claims,
20   the Plaintiff is informed and believes and based thereon alleges that the Debtor’s general
21
     unsecured creditors, such as the Defendant, will receive less than payment in full on any allowed
22
     claims they have.
23
               20.   Each Preferential Transfer enabled the Defendant to receive more than the
24
     Defendant would have received if:
25
                     (a)    the Debtor’s bankruptcy case was a case under chapter 7,
26
                     (b)    the subject Preferential Transfer had not been made, and
27

28




                                                    4
Case 2:21-ap-01164-BR          Doc 1 Filed 08/02/21 Entered 08/02/21 15:16:54                Desc
                               Main Document     Page 5 of 9


 1                    (c)     the Defendant received payment of such debt to the extent provided by
 2
               Title 11 of the United States Code.
 3
               21.    Each Preferential Transfer is avoidable by the Plaintiff pursuant to 11 U.S.C. §
 4
     547(b).
 5
                                       SECOND CLAIM FOR RELIEF
 6
                       (To Recover Avoided Transfers Pursuant to 11 U.S.C. § 550(a))
 7
               22.    The Plaintiff re-alleges each and every allegation of this Complaint set forth above
 8
     as if set forth fully herein.
 9
               23.    The Defendant was the initial transferee of each of the Preferential Transfers or the
10
     entity for whose benefit each of the Preferential Transfers was made.
11
               24.    Upon avoidance of each or any of the Preferential Transfers, the Plaintiff is entitled
12

13
     to recover from the Defendant any avoided Preferential Transfer or the value thereof, with interest

14   thereon at the maximum legal rate from the date of each of the Preferential Transfers, for the

15   benefit of the estate pursuant to 11 U.S.C. § 550(a).

16
                                        THIRD CLAIM FOR RELIEF
17
                        (For Disallowance of Claims Pursuant to 11 U.S.C. § 502(d))
18
               25.    The Plaintiff re-alleges each and every allegation of this Complaint set forth above
19
     as if set forth fully herein.
20

21
               26.    One or more of the Preferential Transfers is recoverable from the Defendant

22   pursuant to 11 U.S.C. § 550, and the Defendant has not paid the Plaintiff the amount recoverable

23   from the Defendant pursuant to 11 U.S.C. § 550.

24             27.    Based on the foregoing, any and all claims of the Defendant against the Debtor

25   must be disallowed pursuant to 11 U.S.C. § 502(d).
26

27

28




                                                     5
Case 2:21-ap-01164-BR        Doc 1 Filed 08/02/21 Entered 08/02/21 15:16:54               Desc
                             Main Document     Page 6 of 9


 1                                       PRAYER FOR RELIEF
 2
            WHEREFORE, the Plaintiff prays for judgment as follows:
 3
            A.      On the First and Second Claims for Relief: A judgment in favor of the Plaintiff
 4
     and against the Defendant (1) avoiding the Preferential Transfers, (2) entitling the Plaintiff to
 5
     recover from the Defendant any avoided Preferential Transfers or the value thereof, with interest
 6
     thereon, at the maximum legal rate, from the date of each of the Preferential Transfers, for the
 7
     benefit of the estate, and (3) entitling the Plaintiff to recover from the Defendant attorneys’ fees
 8
     and expenses incurred in connection with the claims asserted herein to the extent allowable under
 9
     applicable law;
10
            B.      On the Third Claim for Relief: A judgment in favor of the Plaintiff and against the
11
     Defendant disallowing any and all claims of the Defendant against the Debtor.
12

13
            C.      On All Claims for Relief: For such other and further relief as the Court deems just

14   and proper.

15
     DATED: August 2, 2021                 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
16
                                           By:    /s/ Todd M. Arnold
17
                                                  TODD M. ARNOLD
18                                         Attorneys for Plaintiff Timothy J. Yoo, Chapter 7 Trustee

19

20

21

22

23

24

25

26

27

28




                                                   6
Case 2:21-ap-01164-BR   Doc 1 Filed 08/02/21 Entered 08/02/21 15:16:54    Desc
                        Main Document     Page 7 of 9


 1

 2
                                      EXHIBIT “1”
 3

 4
                                      Date of                       Check
                Transferee           Transfer       Amount           No.
 5   Linda Diane Biggs
                                      7/8/2019        $14,231.00       60766
 6
                                      7/8/2019        $14,231.00       60907
 7                                   8/19/2019        $14,231.00       61015
 8
                                     9/16/2019        $14,231.00       61172
                                     12/2/2019        $14,231.00       61314
 9                                   1/13/2020        $14,231.00       61425
10                                    3/2/2020        $14,231.00       61550
                                     5/14/2020         $3,206.06   Wire/ACH
11
                                     5/18/2020         $5,010.13   Wire/ACH
12                                   5/20/2020         $2,152.15   Wire/ACH
                                     5/26/2020         $1,614.70   Wire/ACH
13
                                      6/8/2020        $42,693.00       62057
14                                   6/24/2020           $738.09   Wire/ACH
                                     6/26/2020           $170.79   Wire/ACH
15
                                      7/8/2020        $14,231.00       62103
16                                   7/22/2020        $14,231.00       62142
17                                                   $183,663.92

18

19

20

21

22

23

24

25

26

27

28




                                         7
            Case 2:21-ap-01164-BR                       Doc 1 Filed 08/02/21 Entered 08/02/21 15:16:54                                             Desc
                                                        Main Document     Page 8 of 9
B1040 (FORM 1040) (12/15)
                          ADVERSARY PROCEEDING COVER SHEET                                                                ADVERSARYPROCEEDING NUMBER
                                 (Instructions on Reverse)                                                                (Court Use Only)


PLAINTIFF(S)                                                                       DEFENDANT(S)
TIMOTHY J. YOO, Chapter 7 Trustee                                                  LINDA DIANE BIGGS
ATTORNEYS (Firm Name, Address, and Telephone No.)                                  ATTORNEYS (If Known)
TODD M. ARNOLD (State Bar No. 221868)
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Boulevard, Suite 1700
Los Angeles, California 90067
Telephone: (310) 229-1234
Facsimile: (310) 229-1244
Email: tma@lnbyb.com
Attorneys for Plaintiff Timothy J. Yoo, Chapter 7 Trustee



PARTY (Check One Box Only)                                                         PARTY (Check One Box Only)
 Debtor            U.S. Trustee/Bankruptcy Admin                                  Debtor            U.S. Trustee/Bankruptcy Admin
 Creditor          Other                                                          Creditor          Other
 Trustee                                                                           Trustee
CAUSE OF ACTION (WRITE ABRIEF STATEMENT OF CAUSE OF ACTION, INCLUDINGALL U.S. STATUTES INVOLVED)
COMPLAINT FOR: (1) AVOIDANCE OF PREFERENTIAL TRANSFERS; (2) RECOVERY OF AVOIDED TRANSFERS; AND (3)
DISALLOWANCE OF CLAIMS
                                                                      NATURE OF SUIT
              (Number up to five (5) boxes starting with the lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

FRBP 7001(1) – Recovery of Money/Property                                          FRBP 7001(6) – Dischargeability (continued)

   11-Recovery of money/property - §542 turnover of property                       61-Dischargeability - §523(a)(5), domestic support
   12-Recovery of money/property - §547 preference                                 68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                        63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                           64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                    (other than domestic support)
FRBP 7001(2) – Validity, Priority or Extent of Lien                                 65-Dischargeability - other

 21-Validity, priority or extent of lien or other interest in property            FRBP 7001(7) – Injunctive Relief

FRBP 7001(3) – Approval of Sale of Property                                         71-Injunctive relief – imposition of stay
                                                                                    72-Injunctive relief – other
 31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                   FRBP 7001(8) Subordination of Claim or Interest
FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                    81-Subordination of claim or interest
 41-Objection / revocation of discharge - §727(c),(d),(e)
                                                                                   FRBP 7001(9) Declaratory Judgment
FRBP 7001(5) – Revocation of Confirmation
                                                                                    91-Declaratory judgment
 51-Revocation of confirmation
                                                                                   FRBP 7001(10) Determination of Removed Action
FRBP 7001(6) – Dischargeability
                                                                                    01-Determination of removed claim or cause
 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
 62-Dischargeability - §523(a)(2), false pretenses, false                         Other: VIOLATION OF THE AUTOMATIC STAY (11 U.S.C. § 362)
     representation, actual fraud
 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement,               SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
     larceny                                                                        02-Other (e.g. other actions that would have been brought in state court
                                               (continued next column)                  if unrelated to bankruptcy case)
 Check if this case involves a substantive issue of state law       Check if this is asserted to be a class action under FRCP 23
 Check if a jury trial is demanded in complaint                    Demand $183,663.92
Other Relief Sought:
Plaintiff to recover from the Defendant attorneys’ fees and expenses incurred in connection with the claims asserted herein to the extent
allowable under applicable law
         Case 2:21-ap-01164-BR               Doc 1 Filed 08/02/21 Entered 08/02/21 15:16:54                          Desc
                                             Main Document     Page 9 of 9

B1040 (FORM 1040) (12/15)
                      BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                         BANKRUPTCY CASE NO.
D.B.A. DIANE’S INCORPORATED                            2:20-bk-16811-BR
DISTRICT IN WHICH CASE IS PENDING    DIVISIONAL OFFICE                  NAME OF JUDGE
CENTRAL                              LOS ANGELES DIVISION               THE HON. BARRY RUSSELL
                                  RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                            DEFENDANT                          ADVERSARY PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING              DIVISIONAL OFFICE                 NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Todd M. Arnold
DATE                                                PRINT NAME OF ATTORNEY (OR PLAINTIFF)
August 2, 2021                                      Todd M. Arnold


                                                      INSTRUCTIONS
        The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of all of
the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction
of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits
concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

         A party filing an adversary proceeding must also must complete and file Form104, the Adversary Proceeding Cover
Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic Case
Filing system (CM/ECF). (CM/ECF captures the information on Form 104 as part of the filing process.) When completed, the
cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the information to process the
adversary proceeding and prepare required statistical reports on court activity.

        The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or
other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A
separate cover sheet must be submitted to the clerk for each complaint filed.

Parties and Defendants. Give the names of the parties to the adversary proceeding exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys if known.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the plaintiff is
represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not presented by an attorney, the
plaintiff must sign.
